Citation Nr: 0301143	
Decision Date: 01/21/03    Archive Date: 02/04/03

DOCKET NO.  02-01 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to an earlier effective date than September 
30, 1994 for the award of service connection for post-
traumatic stress disorder.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Knight Enferadi, Counsel



INTRODUCTION

This veteran had active service from May 1956 to April 
1959.

This matter comes to the Board of Veterans' Appeals 
(Board) from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Manila, Philippines 
Regional Office (RO).  

The Board remanded the issues of increased ratings for 
PTSD in November 2001.  In that Remand, the Board noted 
that the RO had failed to recognize the September 1999 
notice of disagreement (NOD) submitted by the veteran as a 
claim for entitlement to an earlier effective date than 
September 30, 1994 for the award of service connection for 
PTSD.  Thus, the Board directed the RO to issue a 
statement of the case (SOC) on that particular matter.  An 
SOC is now associated with the claims folder and the 
veteran has perfected his appeal on this issue.  Thus, the 
Board notes that the Remand objectives were accomplished 
and no further development is necessary for proper 
adjudication of this claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
decision of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was diagnosed with PTSD in September 1994.  

3.  The veteran submitted his formal claim for service 
connection for PTSD in April 1995.  

4.  Service connection was granted for PTSD in a rating 
decision dated in September 1998 and assigned a 10 percent 
evaluation effective from September 30, 1994.  

5.  Prior to September 30, 1994, there is no communication 
from the veteran that may be construed as an informal 
claim for service connection for PTSD.  Similarly, there 
is no evidence of examination or hospitalization that may 
be construed as a claim for service connection for PTSD.  


CONCLUSION OF LAW

The criteria for an effective date earlier than September 
30, 1994 for the award of service connection for PTSD have 
not been met.  38 U.S.C.A. §§ 5110(a), (b)(1) (West 1991); 
38 C.F.R. §§ 3.1(p), 3.155, 3.157, 3.400(b)(2) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was still being developed at the RO, the 
Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
in November 2000 which emphasized VA's obligation to 
notify claimants what information or evidence is needed to 
substantiate a claim and which affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 1991 & Supp. 2002).  The law applies to all 
claims filed on or after the date of its enactment or, as 
in this case, filed before the date of enactment and not 
yet subject to a final decision as of that date because of 
an appeal filed which abated the finality of the decision 
appealed.  38 U.S.C.A. § 5107, Note (West Supp. 2002).  In 
addition, VA promulgated regulations that implement the 
statutory changes effected by the VCAA.  38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a)) (2002).  These 
regulations, likewise, apply to any claim for benefits 
received by VA on or after November 9, 2000, as well as to 
any claim filed before that date but not yet decided by VA 
as of that date, except as specified.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  

Review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, by way of 
the rating decisions in September 1998 and October 2002, 
the Board's Remand in November 2001, the statement of the 
case (SOC) dated in January 2002, and the notification 
regarding the VCAA in the October 2002 rating decision, 
the RO provided the veteran with the applicable law and 
regulations and gave adequate notice as to the evidence 
needed to substantiate his claims.  The veteran has been 
apprised of the notice and duty to assist provisions of 
the new law, including the respective responsibilities of 
the parties to secure evidence.  Thus, the Board is 
satisfied that the RO has provided all notice as required 
by the VCAA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

With respect to the duty to assist, while the VCAA has 
little impact on claims for an earlier effective date, the 
Board notes that a VA medical examination report and VA 
treatment records are associated with the claims folder.  
The Board finds that the duty to assist the veteran with 
the development of his claim has been satisfied.  
38 U.S.C.A. § 5103A (West Supp. 2002).  

Analysis

The veteran contends that he is entitled to an earlier 
effective date for the award of service connection for 
PTSD than September 30, 1994.  He alleges that he had 
symptoms of PTSD before separation from service and that 
the grant of service connection for PTSD should date to 
the date of discharge from service.  At the outset, the 
Board notes that for the reasons and bases set forth 
below, the veteran is not entitled to an earlier effective 
date than September 30, 1994 for the grant of service 
connection for PTSD.  

Generally, the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.  If a claim for disability compensation is 
received within one year after separation from service, 
the effective date of entitlement is the day following 
separation or the date entitlement arose.  38 C.F.R. § 
3.400(b)(2).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  
Any communication or action indicating an intent to apply 
for VA benefits from a claimant or representative may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a).  Under 
some circumstances, the date of VA outpatient or hospital 
examination, or date of admission to a VA or uniformed 
services hospital will be accepted as the date of receipt 
of an informal claim.  38 C.F.R. § 3.157(b)(1) (2002).  

First, the Board's review of the claims folder reveals no 
communication from the veteran within one year after his 
separation from service or at any time prior to September 
30, 1994 that may be construed as a claim for service 
connection for PTSD.  Therefore, the earliest possible 
effective date for service connection for the veteran's 
disability is the date of receipt of the claim, or as in 
this case, September 30, 1994.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(b)(2).  

The record reveals that a private medical certificate was 
received into the record on September 30, 1994 in which a 
diagnosis of PTSD is noted.  On April 24, 1995, the 
veteran submitted a formal claim for compensation 
benefits, including his claim for service connection for 
PTSD.  While the veteran claims that he should have been 
awarded service connection for PTSD effective from the 
time of separation from service, the Board notes that the 
evidence of record runs contrary to the veteran's 
allegations.  

The veteran was discharged from service in April 1959.  
His initial and informal claim for entitlement to service 
connection for PTSD was received into the record on 
September 30, 1994.  That claim was thereafter formalized 
in April 1995.  Therefore, the record is clear that no 
claim, formal or informal, including any other medical 
evidence reflective of a diagnosis of PTSD, was received 
prior to the receipt of the private medical certificate on 
September 30, 1994 that indicated a diagnosis of PTSD.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2).  

The Board recognizes the veteran's contentions that he had 
PTSD-related symptoms in service and as such, the award 
for service connection for PTSD should be effective from 
the date of separation.  However, as noted above, the 
veteran separated from service in April 1959 and clearly 
did not file a claim for PTSD within the one year period 
from separation.  There is nothing to support any claim 
for service connection for PTSD prior to September 30, 
1994.  Thus, his allegations are not substantiated by the 
record, and his claim must be denied.  38 C.F.R. 
§ 3.400(b)(2).  

In sum, the Board concludes that an effective date earlier 
than September 30, 1994 for the award of service 
connection for PTSD is not warranted.  


ORDER

Entitlement to an earlier effective date for the award of 
service connection for PTSD is denied.  


		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

